Goodenow, J.
This is an action of trespass, for taking a pair of steers, the property of the plaintiff. The defen*528dant admits the taking, and justifies as collector of taxes,for the town of Oxford.
By the copies from the records of the town of Oxford, it appears that the defendant was duly chosen and qualified as collector of the town of Oxford; that he had given bond as required. And it also appears, that in taking and selling the plaintiff ’s steers, he acted regularly under a warrant and tax bills duly issued from the selectmen and assessors of said town of Oxford.
“A collector’s warrant is his protection against-all illegality but his own, and his return is prima facie evidence in his favor of the facts therein stated.”
. Upon the evidence in the case legally admissible, we are of opinion, that a justification is made out, and that a non-suit should be entered.

Plaintiff nonsuit.